               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-19-59-GF-BMM

               Plaintiff,
    vs.                                                 ORDER

 JOSEPH WILLIAM WEBB,
              Defendant.


      IT IS HEREBY ORDERED the final pretrial conference is RESET for

Wednesday, October 30, 2019 at 8:30 a.m. The parties are to report to the

chambers of the undersigned. The jury trial is RESET for Wednesday, October

30, 2019 at 9:00 a.m. in the Charles N. Pray Courtroom at the Missouri River

Federal Courthouse, Great Falls, Montana.

      DATED this 16th day of October, 2019.
